Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Securities Act Registration No. 333-73104 Investment Company Act Registration No. 811-10571 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 10 x And/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 11 x BLUE CHIP INVESTOR FUNDS (Exact Name of Registrant as Specified in Charter) 480 N. Magnolia Avenue, Suite 103 El Cajon, CA (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (619) 588-9700 Ross C. Provence Blue Chip Investor Funds 480 N. Magnolia Ave., Suite 103 El Cajon, CA 92020 (Name and Address of Agent for Service) Copies to: Donald S. Mendelsohn Thompson Hine LLP 312 Walnut Street, 14th Floor Cincinnati, Ohio 45202-4089 It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ on 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. B LUE C HIP I NVESTOR F UND (BCIFX) For Investors Seeking Long-Term Growth of Capital Prospectus May 3, 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities, nor has the Commission determined that this Prospectus is complete or accurate. Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Investment Objective 1 Fees and Expenses of the Fund 1 The Principal Investment Strategies of the Fund. 2 The Principal Risks of Investing in the Fund 2 Performance 4 Management 5 Purchase and Sale of Fund Shares 5 Tax Information 5 Financial Intermediary Compensation 5 Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings 5 Investment Objective 5 Principal Investment Strategies 5 The Investment Selection Process Used by the Fund 6 The Principal Risks of Investing in the Fund 6 Portfolio Holdings Disclosure 7 Management 8 The Investment Adviser 8 Shareholder Information 8 Pricing of Fund Shares 8 Customer Identification Program 9 Investing in the Fund 8 Investments Made Through Brokerage Firms or Other Financial Institutions 9 Minimum Investments 9 Types of Account Ownership. 10 Instructions For Opening and Adding to an Account 10 Telephone and Wire Transactions 11 Tax-Deferred Plans 11 Types of Tax-Deferred Accounts 11 Automatic Investment Plans 12 Instructions For Selling Fund Shares 12 Additional Redemption Information 13 Shareholder Communications 14 Dividends and Distributions. 15 Market Timing 15 Taxes 15 Privacy Policy 16 Other Fund Service Providers 16 Financial Highlights 17 Summary Section Investment Objective  The Blue Chip Investor Fund seeks long-term growth of capital. Fees and Expenses of the Fund The following table describes the expenses and fees that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Deferred Sales Charge (Load) None Sales Charge (Load) Imposed on Reinvested Dividends None Exchange Fee None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00 % Distribution12b-1 Fees None Other Expenses Interest Expense 0.00 % Remainder of Other Expenses % Total Other Expenses 0.83 % Acquired Fund Fees and Expenses (a) % Total Annual Fund Operating Expenses 1.84 % Fee Waiver/Expense Reimbursement (b) ( % ) Net Annual Fund Operating Expenses 1.26 % (a) The Annual Fund Operating Expenses in this fee table will not correlate to the expense ratio in the Fund's financial highlights because the financial highlights include only the direct operating expenses incurred by the Fund, not the indirect costs of investing in Acquired Funds. (b) The Adviser has contractually agreed to waive management fees and reimburse expenses to the extent necessary to maintain total annual operating expenses of the Fund (excluding brokerage fees and commissions, interest and other borrowing expenses, taxes, extraordinary expenses and the indirect costs of investing in Acquired Funds) at 1.25% of its average daily net assets through May 1, 2011. The fee waiver will automatically terminate on May 1, 2011 unless it is renewed by the the Adviser. The Adviser may not terminate the fee waiver before May 1, 2011. Prospectus 1 Expense Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% annual return each year and that the Funds operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Your costs: Blue Chip Investor Fund $ $ 522 $ 941 $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 25.98% of the average value of its portfolio. The Principal Investment Strategy of the Fund The Fund invests primarily in the common stocks of industry-dominant companies whose earnings have demonstrated superior growth. The Fund's Adviser considers, among other things, balance sheet strength, cash flow and return on equity. The Fund normally focuses its investments in a core of less than 25 companies, and certain sectors are likely to be overweighted compared to others. The Fund invests in medium to large capitalization companies. The average market capitalization of holdings is usually larger than $5 billion. Securities are sold when they have realized their anticipated value or if new investment opportunities with higher expected return are acquired. The Fund may sell covered call options. As the seller of the option, the Fund receives a premium from the purchaser of the call option, which may provide additional income to the Fund. The Fund is a "non-diversified" portfolio, which means it can invest in fewer securities at any one time than a diversified portfolio and can invest more of its assets in securities of a single issuer than a diversified portfolio. Also, the Fund may participate in a limited number of industry sectors. The Principal Risks of Investing in the Fund Risks in General Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets in which the Fund invests. There is the risk that these and other factors may adversely affect the Fund's performance. You may lose money by investing in the Fund. Risks of Investing in Common Stocks Overall stock market risks may affect the value of the Fund. Factors such as domestic economic growth and market conditions, interest rate levels, and political events affect the securities markets. When the value of the Fund's investments goes down, your investment in the Fund decreases in value and you could lose money. Prospectus 2 Risks of Medium-Sized Companies To the extent the Fund invests in the stocks of medium-sized companies, the Fund may be subject to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Medium-sized companies may experience higher failure rates than do larger companies. Risk of Non-Diversification The Fund is non-diversified, which means that it has the ability to take larger positions in a smaller number of securities than a portfolio that is "diversified. Non-diversification increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Sector Risk Sector risk is the possibility that all stocks within the same group of industries will decline in price due to sector-specific market or economic developments. The Fund may be overweight in certain sectors at various times. Borrowing Risk The Fund may borrow money in an amount not exceeding 33 1/2% of the Fund's total assets. Borrowing magnifies the potential for gain or loss of the Fund and, therefore, if employed, increases the possibility of fluctuation in the Fund's net asset value. This is the speculative factor known as leverage. Covered Call Options Selling covered call options will limit the Fund's gain, if any, on the underlying securities, and the Fund continues to bear the risk of a decline in the value of the underlying stock until the option expires or is closed out. Prospectus 3 Performance The information provides some indication of the risks of investing in the Fund by showing changes in the Fund's performance from year to year and by showing how the Fund's average annual returns for 1 year, 5 years, and since inception compare with those of a broad measure of market performance. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available by calling 1-877-59-FUNDS. The bar chart shows calendar year total returns for the Fund for each full year since its inception. Best Quarter (6/30/09) +18.77% Worst Quarter (12/31/08) -24.50% Since AVERAGE ANNUAL TOTAL RETURN Inception FOR THE PERIODS ENDED 12/31/09 1 Year 5 Years (1/1/2002 ) BLUE CHIP INVESTOR FUND (Fund Inception - January 1, 2002) Return Before Taxes 20.63 % -0.92 % 0.97 % Return After Taxes on Distributions 20.48 % -1.60 % 0.38 % Return After Taxes on Distributions and Sale of Fund Shares 13.41 % -0.64 % 0.78 % S&P 500 Index (does not reflect deductions for fees, expenses or taxes) 26.47 % 0.42 % 1.59 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Prospectus 4 Management Investment Adviser Check Capital Management Inc. Portfolio Manager Steve Check has managed the Fund since its inception in 2002. Purchase and Sale of Fund Shares The minimum initial and subsequent investment amounts for various types of accounts offered by the Fund are shown below. Initial Additional Regular Account $ 5,000 $ Automatic Investment Plan $ 5,000 $ IRA Account $ 2,500 $ Investors may purchase or redeem Fund shares on any business day through a financial intermediary, by mail (Blue Chip Investor Fund, c/o Mutual Shareholder Services, 8000 Town Centre Drive, Suite 400, Broadview Heights, Ohio 44147), by wire, or by telephone at 1-877-59-FUNDS. Purchases and redemptions by telephone are only permitted if you previously established this option on your account. Tax Information The Fund's distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's Web site for more information. Investment Objectives, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings Investment Objective  The Blue Chip Investor Fund seeks long-term growth of capital. The Principal Investment Strategy of the Fund The Fund invests primarily in the common stocks of industry-dominant companies whose earnings have demonstrated superior growth. The Fund's Adviser considers, among other things, balance sheet strength, cash flow and return on equity. The Fund normally focuses its investments in a core of less than 25 companies, and certain sectors are likely to be overweighted compared to others. The Fund invests in medium to large capitalization companies. The average market capitalization of holdings is usually larger than $5 billion. Securities are sold when they have realized their anticipat- Prospectus 5 ed value or if new investment opportunities with higher expected return are acquired. The Fund may sell covered call options. When the Fund sells a covered call option, the purchaser of the option has the right to buy that stock at a predetermined price (known as the exercise price) any time up to a certain date in the future (known as the expiration date). If the purchaser exercises the option, the Fund must sell the stock to the purchaser at the exercise price. The option is "covered" because the Fund owns the stock at the time it sells the option. As the seller of the option, the Fund receives a premium from the purchaser of the call option, which may provide additional income to the Fund. The selling of covered call options may tend to reduce volatility of the Fund because the premiums received from selling the options will reduce any losses on the underlying securities, but only by the amount of the premiums. The Fund is a "non-diversified" portfolio, which means it can invest in fewer securities at any one time than a diversified portfolio and can invest more of its assets in securities of a single issuer than a diversified portfolio. Also, the Fund may participate in a limited number of industry sectors. The Investment Selection Process Used by the Fund Check Capital Management Inc., the Fund's investment adviser, follows a value-oriented investment strategy to find growth companies trading at undervalued prices. This investment technique applies a value approach to growth companies. The Adviser uses several approaches in analyzing the economic value of stocks, but considers the primary determinant of value to be a company's ability to generate growth of earnings. The Adviser considers whether a stock is trading below estimates of the intrinsic value, or worth, of the business. Based upon the intrinsic value, a purchase price is determined. The Adviser believes the stock market, with its inherent volatility, irrationally underprices companies on a periodic basis. The Adviser attempts to take advantage of such opportunities and purchase stocks of proven growth companies at undervalued prices. The Fund may hold all or a portion of its assets in cash or cash-equivalents like money market funds, certificates of deposit, short-term debt obligations, and repurchase agreements, either due to pending investments or when investment opportunities are limited. Under these circumstances, the Fund may not participate in stock market advances or declines to the same extent it would had it remained more fully invested in common stocks. The Principal Risks of Investing in the Fund Risks in General Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets in which the Fund invests. There is risk that these and other factors may adversely affect the Fund's performance. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. An investment in the Fund may not be appropriate for all investors and is not intended to be a complete investment program. An investment in the Fund is not a deposit in the bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. You may lose money by investing in the Fund. Risks of Investing in Common Stocks The Fund invests primarily in common stocks, which subjects the Fund and its shareholders to the risks associated with common stock investing. These risks include the financial risk of selecting individual companies that do not perform as anticipated, the risk that the stock markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies may go through periods of decline and cyclical change. Many factors affect Prospectus 6 the performance of each company that the Fund invests in, including the strength of the company's management or the demand for its products or services. You should be aware that a company's share price may decline as a result of poor decisions made by management or lower demand for the company's products or services. In addition, a company's share price may also decline if its earnings or revenues fall short of expectations. There are overall stock market risks that may also affect the value of the Fund. Over time, the stock markets tend to move in cycles, with periods when stock prices rise generally and periods when stock prices decline generally. The value of the Fund's investments may increase or decrease more than the stock markets in general. Risks of Medium-Sized Companies To the extent the Fund invests in the stocks of medium-sized companies, the Fund may be subject to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Medium-sized companies may experience higher failure rates than do larger companies. The trading volume of securities of medium-sized companies is normally less than that of larger companies and, therefore, may disproportionately affect their market price, tending to make them fall more in response to selling pressure than is the case with larger companies. Medium-sized companies may have limited markets, product lines or financial resources and may lack management experience. Risk of Non-Diversification The Fund is a non-diversified portfolio, which means that it has the ability to take larger positions in a smaller number of securities than a portfolio that is "diversified". Non-diversification increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Sector Risk Sector risk is the possibility that stocks within the same group of industries will decline in price due to sector-specific market or economic developments. If the adviser invests a significant portion of its assets in a particular sector, the Fund is subject to the risk that companies in the same sector are likely to react similarly to legislative or regulatory changes, adverse market conditions and/or increased competition affecting that market segment. The sectors in which the Fund may be overweighted will vary. Borrowing Risk The Fund may borrow money in an amount not exceeding 33 1/2% of the Fund's total assets. Borrowing magnifies the potential for gain or loss of the Fund and, therefore, if employed, increases the possibility of fluctuation in the Fund's net asset value. This is the speculative factor known as leverage. Covered Call Options Selling covered call options will limit the Fund's gain, if any, on the underlying securities, and the Fund continues to bear the risk of a decline in the value of the underlying stock until the option expires or is closed out. In a rapidly rising market, the Fund could significantly underperform the market. Furthermore, if the Fund is not able to close out an options transaction, the Fund will not be able to sell the underlying security until the option expires or is exercised. Management Risk The adviser's strategy may fail to produce the intended results. Portfolio Holdings Disclosure A description of the Fund's policies and procedures with respect to the disclosure of the Fund's portfolio securities is available in the Fund's Statement of Additional Information ("SAI"). Prospectus 7 Management The Investment Adviser Check Capital Management Inc. is the investment adviser of the Fund and has responsibility for the management of the Fund's affairs, under the supervision of the Trust's Board of Trustees. The Fund's investment portfolio is managed on a day-to-day basis by Steven Check. Mr. Check has been the president and chief investment officer of Check Capital Management Inc. since its inception. Check Capital Management Inc. was organized in 1987 and has been managing investment accounts and money since that time. The Adviser serves as investment adviser to individuals, trusts, retirement plans, and non-profit organizations. The address of Check Capital Management Inc. is 575 Anton Boulevard, Suite 500, Costa Mesa, CA 92626. The Fund's SAI provides information about the portfolio manager's compensation, other accounts managed by the portfolio manager and the manager's ownership of Fund shares. Check Capital Management Inc. manages the investment portfolio of the Fund, subject to policies adopted by the Trust's Board of Trustees. Under the Management Agreement, the Adviser, at its own expense and without reimbursement from the Trust, furnishes office space and all necessary office facilities, equipment and executive personnel necessary for managing the Fund. For the fiscal year ended 2009, the Adviser received management fees, after management fee waivers, of 0.49% of the daily net assets of the Fund. A discussion regarding the basis for the Board of Trustees' approval of the Management Agreement between the Fund and the Adviser is available in the Annual Report to Shareholders for the period ended December 31, The Adviser (not the Fund) may pay certain financial institutions (which may include banks, brokers, securities dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative servicing functions for Fund shareholders to the extent these institutions are allowed to do so by applicable statute, rule or regulation. The Fund may from time to time purchase securities issued by financial institutions that provide such services; however, in selecting investments for the Fund, these services will not be taken into consideration. Shareholder Information Pricing of Fund Shares The price you pay for a share of the Fund, and the price you receive upon selling or redeeming a share of the Fund, is called the Funds net asset value (NAV). The NAV is calculated by taking the total value of the Funds assets, subtracting its liabilities, and then dividing by the total number of shares outstanding, rounded to the nearest cent: Net Asset Value Total Asset - Liabilities / Number of Shares Outstanding The NAV is generally calculated as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) every day the Exchange is open. The New York Stock Exchange is generally open every day other than weekends and holidays. All purchases, redemptions or reinvestments of Fund shares will be priced at the next NAV calculated after your order is received in proper form by the Funds Transfer Agent, Mutual Shareholder Services. If you purchase shares directly from the Fund, your order must be placed with the Transfer Agent prior to the close of the trading of the New York Stock Exchange in order to be confirmed for that days NAV. The Funds assets generally are valued at their market value. Certain short-term securities are valued at amortized cost, which approximates market value. If market prices are not available or, in the Adviser's opinion, market Prospectus 8 prices do not reflect fair value, or if an event occurs after the close of trading (but prior to the time the NAV is calculated) that materially affects fair value, the Adviser may value the Fund's assets at their fair value according to policies approved by the Fund's Board of Trustees. For example, if trading in a portfolio security is halted and does not resume before the Fund calculates its NAV, the Adviser may need to price the security using the Fund's fair value pricing guidelines. Without a fair value price, short term traders could take advantage of the arbitrage opportunity and dilute the NAV of long term investors. Fair valuation of a Fund's portfolio securities can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund's NAV by short term traders. The Fund may use pricing services to determine market value. Customer Identification Program IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that, when you open an account, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask for identifying documents, and may take additional steps to verify your identity. We may not be able to open an account or complete a transaction for you until we are able to verify your identity. Investing in the Fund You may purchase shares directly through the Funds transfer agent or through a brokerage firm or other financial institution that has agreed to sell the Funds shares. If you are investing directly in the Fund for the first time, you will need to establish an account by completing a Shareholder Account Application (To establish an IRA, complete an IRA Application). To request an application, call toll-free 1-877-59-FUNDS. The Fund reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part for certain accounts. Investment minimums may be higher or lower to investors purchasing shares through a brokerage firm or other financial institution. Investments Made Through Brokerage Firms or Other Financial Institutions If you invest through a brokerage firm or other financial institution, the policies and fees may be different than those described here. Financial advisers, financial supermarkets, brokerage firms, and other financial institutions may charge transaction and other fees and may set different minimum investments or limitations on buying or selling shares. Consult a representative of your financial institution if you have any questions. The Fund is deemed to have received your order when the brokerage firm or financial institution receives the order, and your purchase will be priced at the next calculated NAV. Your financial institution is responsible for transmitting your order to the Fund in a timely manner. Minimum Investments Initial Additional Regular Account $ 5,000 $ 100 Automatic Investment Plan $ 5,000 $ 100 * IRA Account $ 2,500 $ 100 *An Automatic Investment Plan requires a $100 minimum automatic monthly or quarterly investment. All purchases must be made in U.S. dollars and checks must be drawn on U.S. banks. No cash, money orders, travelers checks, credit cards, credit card checks, third party checks or other checks deemed to be high-risk checks will be accepted. A $20 fee will be charged against your account for any payment check returned to the transfer agent or for any incomplete electronic fund transfer, or for insufficient funds, stop payment, closed account or other reasons. If a check does not clear your bank or the Prospectus 9 Fund is unable to debit your predesignated bank account on the day of purchase, the Fund reserves the right to cancel the purchase. If your purchase is canceled, you will be responsible for any losses or fees imposed by your bank and losses that may be incurred as a result of a decline in the value of the canceled purchase. The Fund (or Fund agent) has the authority to redeem shares in your account(s) to cover any losses due to fluctuations in share price. Any profit on such cancellation will accrue to the Fund. Your investment in the Fund should be intended to serve as a long-term investment vehicle. The Fund is not designed to provide you with a means of speculating on the short-term fluctuations in the stock market. The Fund reserves the right to reject any purchase request that it regards as disruptive to the efficient management of the Fund, which includes investors with a history of excessive trading. The Fund also reserves the right to stop offering shares at any time. Types of Account Ownership You can establish the following types of accounts by completing a Shareholder Account Application:  Individual or Joint Ownership Individual accounts are owned by one person. Joint accounts have two or more owners.  A Gift or Transfer to Minor (UGMA or UTMA) A UGMA/UTMA account is a custodial account managed for the benefit of a minor. To open an UGMA or UTMA account, you must include the minors social security number on the application.  Trust An established trust can open an account. The names of each trustee, the name of the trust and the date of the trust agreement must be included on the application.  Business Accounts Corporation and partnerships may also open an account. The application must be signed by an authorized officer of the corporation or a general partner of a partnership.  IRA Accounts See Tax-Deferred Plans on page 11. Instructions For Opening and Adding to an Account TO OPEN AN ACCOUNT By Mail Complete and sign the Shareholder Application or an IRA Application Make your check payable to Blue Chip Investor Fund  For IRA accounts, please specify the year for which the contribution is made. Mail the application and check to: Blue Chip Investor Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 TO ADD TO AN ACCOUNT By Mail Complete the investment slip that is included with your account statement, and write your account number on your check. If you no longer have your investment slip, please reference your name, account number, and address on your check. Mail the slip and the check to: Blue Chip Investor Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 Prospectus 10 TO OPEN AN ACCOUNT By Wire Call 1-877-59-FUNDS for instructions and and to obtain an investor account number or an IRA account number prior to wiring to the Fund. TO ADD TO AN ACCOUNT By Wire Call 1-877-59-FUNDS for instructions. Telephone and Wire Transactions With respect to all transactions made by telephone, the Fund and its transfer agent will employ reasonable procedures to confirm that instructions communicated by telephone are genuine. Such procedures may include, among others, requiring some form of personal identification prior to acting upon telephone instructions, providing written confirmation of all such transactions, and/or tape recording all telephone instructions. If reasonable procedures are followed, then neither the Fund nor the transfer agent will be liable for any loss, cost, or expense for acting upon an investor's telephone instructions or for any unauthorized telephone redemption. In any instance where the Funds transfer agent is not reasonably satisfied that instructions received by telephone are genuine, neither the Fund nor the transfer agent shall be liable for any losses which may occur because of delay in implementing a transaction. If you purchase your initial shares by wire, the transfer agent first must have received a completed account application and issued an account number to you. The account number must be included in the wiring instructions as set forth on the previous page. The transfer agent must receive your account application to establish shareholder privileges and to verify your account information. Payment of redemption proceeds may be delayed and taxes may be withheld unless the Fund receives a properly completed and executed account application. Shares purchased by wire will be purchased at the NAV next determined after the transfer agent receives your wired funds and all required information is provided in the wire instructions. If the wire is not received by 4:00 p.m. Eastern time, the purchase will be effective at the NAV next calculated after receipt of the wire. Tax-Deferred Plans If you are eligible, you may set up one or more tax-deferred accounts. A tax-deferred account allows you to defer income taxes due on your investment income and capital gains. A contribution to certain of these plans may also be tax deductible. Tax-deferred accounts include retirement plans described below. Distributions from these plans are generally subject to an additional tax if withdrawn prior to age 59 1/2 or used for a nonqualifying purpose. Investors should consult their tax adviser or legal counsel before selecting a tax-deferred account. US Bank N.A. , serves as the custodian for the tax-deferred accounts offered by the Fund. You will be charged an annual account maintenance fee of $8 for each tax-deferred account you have with the Fund. You may pay the fee by check or have it automatically deducted from your account (usually in December). The custodian reserves the right to change the amount of the fee or to waive it in whole or part for certain types of accounts. Types of Tax-Deferred Accounts  Traditional IRA An individual retirement account. Your contribution may or may not be deductible depending on your circumstances. Assets can grow tax-deferred and distributions are taxable as income. Prospectus 11  Roth IRA An IRA with non-deductible contributions, tax-free growth of assets, and tax-free distributions for qualified distributions.  Spousal IRA An IRA funded by a working spouse in the name of a non-earning spouse.  SEP-IRA An individual retirement account funded by employer contributions. Your assets grow tax-deferred and distributions are taxable as income.  Keogh or Profit Sharing Plans These plans allow corporations, partnerships and individuals who are self-employed to make tax-deductible contributions of up to $35,000 for each person covered by the plans.  403(b) Plans An arrangement that allows employers of charitable or educational organizations to make voluntary salary reduction contributions to a tax-deferred account.  401(k) Plans Allows employees of corporations of all sizes to contribute a percentage of their wages on a tax-deferred basis. These accounts need to be established by the trustee of the plan. Automatic Investment Plans By completing the Automatic Investment Plan section of the account application, you may make automatic monthly or quarterly investments ($100 minimum per purchase) in the Fund from your bank or savings account. Your initial investment minimum is $3,000 if you select this option. Shares of the Fund may also be purchased through direct deposit plans offered by certain employers and government agencies. These plans enable shareholders to have all or a portion of their payroll or Social Security checks transferred automatically to purchase shares of the Fund. FOR INVESTING Automatic Investment Plan For making automatic investments designated bank account. Payroll Direct Deposit Plan For making automatic investments from from a your payroll check. Dividend Reinvestment All income dividends and capital gains distributions will be automatically reinvested in shares of the Fund unless you indicate otherwise on the account application or in writing. Instructions For Selling Fund Shares You may sell all or part of your shares on any day that the New York Stock Exchange is open for trading. Your shares will be sold at the next NAV per share calculated after your order is received in proper form by the transfer agent. The proceeds of your sale may be more or less than the purchase price of your shares, depending on the market value of the Fund's securities at the time of your sale. Your order will be processed promptly and you will generally receive the proceeds within seven days after receiving your properly completed request. The Fund will not mail any proceeds unless your investment check has cleared the bank, which may take up to fifteen calendar days. This procedure is intended to protect the Fund and its shareholders from loss. If the dollar or share amount requested is greater than the current value of your account, your entire account balanced will be redeemed. If you choose to redeem your account in full, any automatic services currently in effect for the account will be terminated unless you indicate otherwise in writing. Prospectus 12 TO SELL SHARES By Mail Write a letter of instruction that includes: The names(s) and signature(s) of all account owners. Your account number. The dollar or share amount you want to sell. Where to send the proceeds. If redeeming from your IRA, please note applicable withholding requirements. Obtain a signature guarantee or other documentation, if required. Mail your request to: Blue Chip Investor Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 By overnight courier, send to: Blue Chip Investor Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 By Telephone You will automatically be granted telephone redemption privileges unless you decline them in writing or indicate on the appropriate sec- tion of the account application that you decline this option. Otherwise, you may redeem Fund shares by calling 1-877-59-FUNDS. Redemption proceeds will only be mailed to your address of record. You may only redeem a maximum of $50,000 per day by telephone. You will not be able to redeem by telephone and have a check sent to your address of record for a period of 15 days following an address change. Unless you decline telephone privileges in writing or on your account application, as long as the Fund takes reasonable measures to verify the order, you may be respon- sible for any fraudulent telephone order. For specific information on how to redeem your account, and to determine if a signature guarantee or other documentation is required, please call toll-free in the U.S.1-877-59-FUNDS. Additional Redemption Information Signature Guarantees Signature guarantees are designed to protect both you and the Fund from fraud. A signature guarantee of each owner is required to redeem shares in the following situations: If you change ownership on your account. If you request the redemption proceeds to be sent to a different address than that registered on the account. If a change of address request has been received by the Transfer Agent within the last 15 days. If you wish to redeem $50,000 or more from any shareholder account. Signature guarantees can be obtained from most banks, savings and loan associations, trust companies, credit unions, broker/dealers, and member firms of a national securities exchange. Call your financial institution to see if they have the ability to guarantee a signature. A notary public cannot provide signature guarantees. Prospectus 13 The Fund reserves the right to require a signature guarantee under other circumstances or to delay a redemption when permitted by Federal Law. For more information pertaining to signature guarantees, please call 1-877-59-FUNDS. Corporate, Trust and Other Accounts Redemption requests from corporate, trusts, and other accounts may require documents in addition to those described above, evidencing the authority of the officers, trustees or others. In order to avoid delays in processing redemption requests for these accounts, you should call the Transfer Agent at 1-877-59-FUNDS to determine what additional documents are required. Address Changes To change the address on your account, call the transfer agent at 1-877-59-FUNDS or send a written request signed by all account owners. Include the account number(s) and name(s) on the account and both the old and new addresses. Certain options may be suspended for a period of 15 days following an address change. Transfer of Ownership In order to change the account registration or transfer ownership of an account, additional documents will be required. In order to avoid delays in processing these requests, you should call the transfer agent at 1-877-59-FUNDS to determine what additional documents are required. Redemption Initiated by the Fund Because there are certain fixed costs involved with maintaining your account, the Fund may require you to redeem all of your shares if your account balance falls below $2,500. After your account balance falls below the minimum balance, you will receive a notification from the Fund indicating its intent to close your account along with instructions on how to increase the value of your account to the minimum amount within 60 days. If your account balance is still below $2,500 after 60 days, the Fund may close your account and send you the proceeds. This minimum balance requirement does not apply to accounts using automatic investment plans, to IRAs, and to other tax-sheltered investment accounts. The right of redemption by the Fund will not apply if the value of your account balance falls below $2,500 because of market performance. All shares of the Fund are also subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund. Any involuntary redemption will create a capital gain or loss, which may have tax consequences about which you should consult your tax adviser. Shareholder Communications Account Statements Every quarter, shareholders of the Fund will automatically receive regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Confirmations Confirmation statements will be sent after each transaction that affects your account balance or account registration. Regulatory Mailings Financial reports will be sent at least semiannually. Annual reports will include audited financial statements. To reduce expenses, one copy of each report will be mailed to each taxpayer identification number even though the investor may have more than one account in the Fund. Prospectus 14 Dividends and Distributions The Fund intends to pay distributions on an annual basis and expects that distributions will consist primarily of capital gains. You may elect to reinvest income dividends and capital gain distributions in the form of additional shares of the Fund or receive these distributions in cash. Dividends and distributions from the Fund are automatically reinvested in the Fund, unless you elect to have dividends paid in cash. Reinvested dividends and distributions receive the same tax treatment as those paid in cash. If you are interested in changing your election, you may call the transfer agent at 1-877-59-FUNDS or send a written notification to: Blue Chip Investor Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 Market Timing The Fund discourages market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short term market movements. Market timing may result in dilution of the value of Fund shares held by long term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders. The Board of Trustees has adopted a policy directing the Fund to reject any purchase order with respect to one investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of the Fund that indicates market timing or trading that it determines is abusive. This policy generally applies to all Fund shareholders.
